 


114 HR 2419 IH: To amend the Public Health Services Act to reauthorize funding for the National Institutes of Health.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2419 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Barton introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Services Act to reauthorize funding for the National Institutes of Health. 
 
 
1.National Institutes of Health reauthorizationSection 402A(a)(1) of the Public Health Service Act (42 U.S.C. 282a(a)(1)) is amended— (1)in subparagraph (B), by striking at the end and; 
(2)in subparagraph (C), by striking at the end the period and inserting ; and; and (3)by adding at the end the following new subparagraphs: 
 
(D)$31,811,000,000 for fiscal year 2016; (E)$33,331,000,000 for fiscal year 2017; and 
(F)$34,851,000,000 for fiscal year 2018..  